       Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 1 of 10 PageID #:78




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    IN RE: TIKTOK, INC.,                              MDL No. 2948
    CONSUMER PRIVACY
    LITIGATION,                                       Master Docket No. 20-cv-4699

                                                      Judge John Z. Lee

                                                      Magistrate Judge Sunil R. Harjani

    This Document Relates to All Cases



          SETTLING PARTIES’ PROPOSED CASE MANAGEMENT SCHEDULE

         As ordered by this Court in Case Management Order No. 1 on August 17, 2020 [ECF No.

3], the Settling Plaintiffs, certain other Plaintiffs (as specifically set forth in the signature block

below; collectively representing fourteen of the nineteen related actions in the MDL)1, and

Defendants jointly submit this case management schedule and state as follows:

         1.     On August 13, 2020, the Settling Plaintiffs and Defendants (together, the “Settling

Parties”) reached a Settlement in principle, subject to certain conditions, which will resolve all of

the claims asserted in the MDL, on a class-wide basis. The settlement is the result of extensive,

hard-fought, arms-length negotiations and a mediation with the Honorable Layn Phillips (defined

herein as “Settlement”). The Settling Parties are currently working vigorously, efficiently and




1
  Though this statement is being submitted on behalf of the majority of the parties in the cases
comprising the MDL, there is some disagreement involving a handful of counsel concerning the
requirements of Case Management Order No. 1 (“CMO No. 1”). CMO No. 1 provides for an
appropriate meet and confer and a joint proposed case management schedule, but only “to the
extent applicable.” (See CMO No. 1 at ¶9(d), 9(f)). Here, such discussions are not applicable
since the case has settled and all parties have been advised of the fact of settlement.
     Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 2 of 10 PageID #:79




expeditiously to finalize the Settlement and fulfill the conditions associated therewith so that it

may be presented to the Court for preliminary approval.

       2.      Prior to the administrative transfer of cases comprising this MDL and the Court’s

entry of Case Management Order No. 1, counsel in the Northern District of Illinois Consolidated

Action advised the Court of the Settlement in a joint status report. The joint status report was

filed by the parties in the consolidated E.R. matter pursuant to this Court’s order of June 18, 2020

in that case, which required the parties to report to the Court on the status of settlement [ECF No.

37]. The parties also filed the E.R. joint status report in the MDL docket so that all parties in the

MDL would be notified of the Settlement.

       3.      In the E.R. joint status report, the parties indicated that the Settling Parties support

a stay of the cases comprising the MDL, pending the filing of the motion for preliminary

approval of the settlement.

       4.      With this Court having issued a partial stay of the proceedings in paragraph 12(a)

of Case Management Order No. 1, the Settling Parties believe there is now no need for any

additional stay, that leadership proceedings should proceed on the schedule as ordered by the

Court, and that the settlement will be finalized and presented to this Court for approval within

approximately 60 days.

       5.      Therefore, the Settling Parties, with the consent of the other Plaintiffs set forth

below, propose the following schedule related to this Court’s preliminary approval of the

Settlement:

               a. Settling Parties’ Motion for Preliminary Approval to be filed on or before
                  October 26, 2020;

               b. Responses to Settling Parties’ Motion for Preliminary Approval to be filed on
                  or before November 9, 2020;



                                                  2
     Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 3 of 10 PageID #:80




             c. Settling Parties’ Reply in Support of the Motion for Preliminary Approval to
                be filed on or before November 16, 2020; and

             d. Settling Parties’ Motion for Preliminary Approval Hearing on a date to be set
                by the Court.

      6.     The Settling Parties, with the consent of the other Plaintiffs set forth below,

address the following case management issues ordered pursuant to Case Management Order No.

1:

             a. Any fact discovery that may be necessary, including any limit on the number
                of additional interrogatories, limits on the number of additional depositions
                and their duration, and time frame for such discovery

                 Not applicable as a result of the Settlement.

             b. Issues related to class certification and the filing of consolidated motions for
                class certification

                 Not applicable as a result of the Settlement.

             c. The schedule for any additional expert witness disclosures and related
                discovery

                 Not applicable as a result of the Settlement.

             d. The schedule for any dispositive motions

                 Not applicable as a result of the Settlement.

             e. Settlement efforts

                 A Settlement in principle subject to certain conditions has been reached.

             f. Any other Fed. R. Civ. P. 16 and 26(f) topics not addressed above

                 Not applicable as a result of the Settlement.


                                     Respectfully submitted,

Date: August 21, 2020                INTERIM COUNSEL OF RECORD FOR THE
                                     SETTLING PLAINTIFFS:

                                               3
Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 4 of 10 PageID #:81




                           CARLSON LYNCH LLP

                           /s/ Katrina Carroll
                           Katrina Carroll
                           kcarroll@carlsonlynch.com
                           Kyle A. Shamberg
                           kshamberg@ carlsonlynch.com
                           Nicholas R. Lange
                           nlange@carlsonlynch.com
                           111 W. Washington Street, Suite 1240
                           Chicago, IL 60602
                           Telephone: (312) 750-1265

                           Jonathan M. Jagher
                           Kimberly A. Justice
                           FREED KANNER LONDON &
                              MILLEN LLC
                           923 Fayette St.
                           Conshohocken, PA 19428
                           Tel.: (610) 234-6487
                           Fax: (224) 632-4521
                           jjagher@fklmlaw.com
                           kjustice@fklmlaw.com

                           Douglas A. Millen
                           Brian M. Hogan
                           FREED KANNER LONDON &
                              MILLEN LLC
                           2201 Waukegan Road, Suite 130
                           Bannockburn, Illinois 60015
                           Tel.: (224) 632-4500
                           Fax: (224) 632-4521
                           dmillen@fklmlaw.com
                           bhogan@fklmlaw.com

                           Jennifer W. Sprengel
                           Daniel O. Herrera
                           Nickolas J. Hagman
                           CAFFERTY CLOBES MERIWETHER
                               & SPRENGEL LLP
                           150 S. Wacker, Suite 3000
                           Chicago, Illinois 60606
                           Telephone: 312-782-4880
                           Facsimile: 318-782-4485
                           jsprengel@caffertyclobes.com

                                    4
Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 5 of 10 PageID #:82




                           dherrera@caffertyclobes.com
                           nhagman@caffertyclobes.com

                           Joseph G. Sauder
                           Joseph B. Kenney
                           SAUDER SCHELKOPF LLC
                           1109 Lancaster Avenue
                           Berwyn, PA 19312
                           Telephone: (610) 200-0580
                           Fax: (610) 421-1326
                           jgs@sstriallawyers.com
                           jbk@sstriallawyers.com

                           Richard R. Gordon
                           GORDON LAW OFFICES, LTD.
                           111 West Washington Street
                           Suite 1240
                           Chicago, Illinois 60602
                           Tel: (312) 332-5200
                           Fax: (312) 242-4966
                           rrg@gordonlawchicago.com

                           James B. Zouras
                           Ryan F. Stephan
                           Andrew C. Ficzko
                           Megan E. Shannon
                           STEPHAN ZOURAS, LLP
                           100 N. Riverside Plaza,
                           Suite 2150
                           Chicago, Illinois 60606
                           312.233.1550
                           312.233.1560 f
                           rstephan@stephanzouras.com
                           jzouras@stephanzouras.com
                           aficzko@stephanzouras.com
                           mshannon@stephanzouras.com

                           Erik H. Langeland
                           733 Third Avenue, 15th Floor
                           New York, N.Y. 10017
                           (212) 354-6270
                           elangeland@langelandlaw.com

                           Jon A. Tostrud
                           TOSTRUD LAW GROUP, P.C.
                           1925 Century Park East, Suite 2100

                                     5
Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 6 of 10 PageID #:83




                           Los Angeles, CA 90067
                           (310) 278-2600
                           jtostrud@tostrudlaw.com

                           Elizabeth A. Fegan
                           FEGAN SCOTT LLC
                           150 S. Wacker Dr., 24th Floor
                           Chicago, IL 60606
                           Phone: 312.741.1019
                           Fax: 312.264.0100
                           beth@feganscott.com

                           Melissa Ryan Clark
                           Jonathan D. Lindenfeld
                           FEGAN SCOTT LLC
                           140 Broadway, 46th Floor
                           New York, NY 10005
                           Phone: 332.216.2101
                           Fax: 917.725.9346
                           melissa@feganscott.com
                           jonathan@feganscott.com

                           Kathleen C. Chavez
                           Elizabeth C. Chavez
                           Robert Foote
                           FOOTE, MIELKE, CHAVEZ & O’NEIL, LLC
                           10 W. State Street, Suite 200
                           Geneva, IL 60134
                           Tel. No.: (630) 232-7450
                           Fax No.: (630) 232-7452
                           Email: ecc@fmcolaw.com
                           kcc@fmcolaw.com
                           rmf@fmcolaw.com

                           Tiffany M. Yiatras
                           CONSUMER PROTECTION LEGAL, LLC
                           8235 Forsyth Boulevard, Suite 1100
                           Saint Louis, MO 63105-1643
                           Telephone: 314-541-0317
                           Email: tiffany@consumerprotectionlegal.com

                           Joseph P. Guglielmo
                           SCOTT+SCOTT
                           230 Park Avenue, 17th Floor
                           New York, NY 10169
                           Telephone: 212-223-6444

                                     6
Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 7 of 10 PageID #:84




                           Facsimile: 212-223-6334
                           Email: jguglielmo@scott-scott.com

                           William A. Baird
                           BAIRD LAW FIRM
                           william.a.baird.1@gmail.com
                           2625 Townsgate Road
                           Suite 330
                           Westlake Village, CA 91361
                           Telephone: 805-267-1209
                           Facsimile: 866-747-3905

                           E. Kirk Wood
                           WOOD LAW FIRM, LLC
                           ekirkwood1@bellsouth.net
                           P. O. Box 382434
                           Birmingham, AL 35238-2434
                           Telephone: 205-908-4906
                           Facsimile: 866-747-3905

                           Michael Gervais
                           SUSMAN GODFREY L.L.P.
                           1900 Avenue of the Stars, Suite 1400
                           Los Angeles, CA 90067
                           Tel: (310) 789-3100
                           Fax: (310) 789-3150
                           Email: mgervais@susmangodfrey.com

                           Tina Wolfson
                           AHDOOT & WOLFSON, PC
                           10728 Lindbrook Drive
                           Los Angeles, CA 90024
                           Tel: (310) 474-9111
                           Fax: (310) 474-8585
                           Email: twolfson@ahdootwolfson.com

                           INTERIM COUNSEL OF RECORD FOR OTHER
                           PLAINTIFFS:

                           Adam Polk
                           GIRARD SHARP LLP
                           601 California Street, Suite 1400
                           San Francisco, CA, 94108
                           Tel: (415) 981-4800
                           Email: apolk@girardsharp.com



                                     7
Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 8 of 10 PageID #:85




                           Benjamin F. Johns
                           Beena M. McDonald
                           CHIMICLES SCHWARTZ KRINER & DONALDSON-
                           SMITH LLP
                           361 W. Lancaster Avenue
                           Haverford, Pennsylvania 19041
                           Telephone: (610) 642-8500
                           Facsimile: (610) 649-3633
                           bfj@chimicles.com
                           bmm@chimicles.com

                           Francis J. “Casey” Flynn, Jr.
                           LAW OFFICE OF FRANCIS J. FLYNN, JR.
                           3518A Arsenal Street
                           Saint Louis, Missouri 63118
                           Telephone: (314) 662-2836
                           Email: casey@lawofficeflynn.com

                           Lawana S. Wichmann
                           James G. Onder
                           ONDERLAW, LLC
                           110 E. Lockwood Ave, 2nd Floor St. Louis, MO 63119
                           Telephone: (314) 963.9000
                           Facsimile: (314) 963-1700
                           Email: Wichmann@onderlaw.com
                           Email: Onder@onderlaw.com

                           Francis A. Bottini, Jr.
                           Albert Y. Chang
                           Yury A. Kolesnikov
                           BOTTINI & BOTTINI, INC.
                           7817 Ivanhoe Avenue
                           Suite 102
                           La Jolla, California 92037
                           fbottini@bottinilaw.com
                           achang@bottinilaw.com
                           ykolesnikov@bottinilaw.com
                           Telephone: (858) 914-2001
                           Facsimile: (858) 914-2002

                           Joseph W. Cotchett
                           Mark C. Molumphy
                           Tyson Redenbarger
                           Noorjahan Rahman
                           COTCHETT, PITRE & MCCARTHY, LLP
                           San Francisco Airport Office Center

                                    8
    Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 9 of 10 PageID #:86




                               840 Malcolm Road
                               Suite 200
                               Burlingame, California 94010
                               jcotchett@cpmlegal.com
                               mmolumphy@cpmlegal.com
                               tredenbarger@cpmlegal.com
                               nrahman@cpmlegal.com
                               Telephone: (650) 697-6000
                               Facsimile: (650) 697-0577

Date: August 21, 2020          COUNSEL FOR DEFENDANTS:

                               WILSON SONSINI GOODRICH & ROSATI
                               Professional Corporation

                               /s/ Anthony Weibell
                               650 Page Mill Road
                               Palo Alto, CA 94304-1050
                               Telephone: (650) 493-9300
                               Facsimile: (650) 565-5100
                               Email: aweibell@wsgr.com

                               Counsel for Defendants ByteDance Inc. and TikTok
                               Inc.




                                        9
    Case: 1:20-cv-04699 Document #: 6 Filed: 08/21/20 Page 10 of 10 PageID #:87




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 21, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon

all counsel of record in this case by the Notice of Electronic Filing issued through the Court’s

Electronic Case Filing System on this date.

                                                     /s/ Katrina Carroll

                                                     Katrina Carroll




                                                10
